Citation Nr: 0840128	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-24 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1978 to April 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD, essentially contending that she developed PTSD as a 
result of traumatic working conditions while in service.  She 
has stated that her duties involved inspecting and repacking 
parachutes, and that this activity also involved handling 
munitions, which she found stressful because she knew any 
slight slip could mean death.  In support of her claim, she 
submitted a medical opinion from her private psychiatrist who 
opined that these activities did contribute to her 
development of PTSD.  The psychiatrist acknowledged that 
others may have been able to perform these duties without 
repercussions, the veteran was much more vulnerable 
emotionally. 

The veteran's DD Form 214 identifies her military 
occupational specialty (MOS) as fabrication and parachute 
specialist; thus, it is likely that her duties in service 
were as she described, including contact with various 
munitions and/or explosives.  Thus, the Board finds that this 
reported stressor is considered to be verified.  As there is 
a medical opinion of record linking this stressor to a 
diagnosis of PTSD, the Board therefore finds that a remand 
for a VA examination is warranted.



Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA psychiatric 
examination.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  The claims 
file, including a copy of this remand must 
be made available to the psychiatrist for 
proper review of the medical history.

2.  Once the above-requested development 
has been completed, the claim must be 
readjudicated.  If the decision remains 
adverse to the veteran, she and her 
representative should be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

